PER CURIAM.
Fernando Fernandez and Miami’s World of Handicraft, Inc. appeal a post-judgment order in partition proceedings, allocating expenses between the parties and determining the price at which the appellee was permitted to purchase the interest of appellants. “Partition proceedings are in equity. The principles [regarding partition] ... should be flexibly applied in order to arrive at a fair, equitable, and just decree.” Hernandez v. Hernandez, 645 So.2d 171, 175 (Fla. 3d DCA 1994). So far as appears from the abbreviated record now before us, the calculations were within the trial court’s discretion and we are not convinced that any error has occurred.
Affirmed.